Case 1:19-cv-00434-CFC-CJB Document 355 Filed 08/25/21 Page 1 of 3 PagelD #: 36115

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF DELAWARE

PHARMACYCLICS LLC and JANSSEN )

BIOTECH, INC. )
) C. A. No.: 19-434-CFC-CJB
Plaintiffs, )
)
Vv. )
)
ALVOGEN PINE BROOK LLC and )
NATCO PHARMA LTD., )
)
Defendants. )

STIPULATION AND PROPOSED ORDER
TO EXTEND DEADLINE TO SUBMIT PROPOSED FINAL JUDGMENT

 

WHEREAS, the Court issued an Order on August 19, 2021 (D.I. 353)
instructing the parties to submit “a proposed order by which the Court may enter
final judgment” by August 23, 2021;

WHEREAS, Plaintiffs provided Defendants with a draft Final Judgment on
Friday, August 20, 2021;

WHEREAS, due to a personal conflict involving Defendants’ client contact,
Defendants have requested additional time to provide edits to the draft Final
Judgment that Plaintiffs provided; and

WHEREAS Plaintiffs do not object to extending the August 23 deadline to
provide counsel for Defendants an opportunity to consult with their client and to

allow the parties additional time to attempt to reach agreement;
Case 1:19-cv-00434-CFC-CJB Document 355 Filed 08/25/21 Page 2 of 3 PagelD #: 36116

IT IS HEREBY STIPULATED AND AGREED, by and between Plaintiffs

Pharmacyclics LLC and Janssen Biotech, Inc. and Defendants Alvogen Pine Brook

LLC and Natco Pharma Ltd., subject to the Court’s approval, that the deadline to

submit a Proposed Final Judgment shall be extended through and including August

27, 2021.

Dated: August 23, 2021

MORRIS, NICHOLS, ARSHT &
TUNNELL LLP

/s/ Jeremy A. Tigan

YOUNG CONAWAY STARGATT &
TAYLOR, LLP

/s/ James L. Higgins

 

Jack B. Blumenfeld (No. 1014)
Jeremy A. Tigan (No. 5239)
1201 North Market Street

P.O. Box 1347

Wilmington, DE 19899

(302) 658-9200
jblumenfeld@morrisnichols.com

jtigan@morrisnichols.com

COVINGTON & BURLING LLP
Christopher N. Sipes

Erica N. Andersen

David A. Garr

Brianne Bharkhda

Eric R. Sonnenschein
Chanson Chang

Nicholas L. Evoy

Justin Thomas Howell

Laura Dolbow

One CityCenter

850 Tenth Street NW
Washington, DC 20001-4956

Melanie K. Sharp (No. 2501)
James L. Higgins (No. 5021)
1000 North King Street
Wilmington, DE 19801
(302) 571-6600

msharp@ycst.com
jhiggins@ycst.com

PROSKAUER ROSE LLP
Siegmund Y. Gutman

David M. Hanna

Michelle M. Ovanesian*

2029 Century Park East, Suite 2400
Los Angeles, CA 90067-3010
(310) 557-2900

* Admitted to Practice in Delaware and
Washington D. C. Only

Attorneys for Alvogen Pine Brook LLC and
Natco Pharma Ltd.
Case 1:19-cv-00434-CFC-CJB Document 355 Filed 08/25/21 Page 3 of 3 PagelD #: 36117

(202) 662-6000

Alexa Hansen

David Denuyl

Salesforce Tower

415 Mission Street, Suite 5400
San Francisco, CA 94105
(415) 591-6000

Attorneys for Pharmacyclics LLC

KRAMER LEVIN NAFTAILS &
FRANKEL LLP

Irena Royzman

Christine Willgoos

Cristina L. Martinez

Marcus A. Colucci

1177 Avenue of the Americas
New York, NY 10036

(212) 715-9100

Hanna Lee

Daniel Williams

990 Marsh Road

Menlo Park, CA 94025
(650) 752-1700

Attorneys for Janssen Biotech, Inc.

SO ORDERED this 297 day of Avsut? _,2021.

LF Cy

Chief United States District Judge

285 14751.1
